Judgment unanimously affirmed with costs. Memorandum: Supreme Court properly granted the petition challenging respondents’ determination recalculating petitioner’s Medicaid reimbursement rate and directing recoupment of overpayments made for the 1987 and 1988 rate years. The record establishes that the reimbursement rates for those years were determined in accordance with applicable Department of Health regulations (see, 10 NYCRR 86-2.10 [b] [1] [i]; [3] [iii]; Matter of Sisters of Charity Hosp. v Axelrod, 98 AD2d 979). Contrary to respondents’ contention, any error in fixing those rates was the product of "judgmental considerations involving expertise” (Matter of Daleview Nursing Home v Axelrod, 62 NY2d 30, 34), not "mathematical miscalculation, computer error * * * the *866submission of false information” or other "mistake of fact which [respondents] may rectify” (Matter of Westledge Nursing Home v Axelrod, 68 NY2d 862, 864-865). Because any overpayment was the result of an error of judgment rather than fact, respondents have no right of recoupment (see, Hurlbut v Whalen, 58 AD2d 311, 318, Iv denied 43 NY2d 643; see also, Matter of Sisters of Charity Hosp. v Axelrod, supra). (Appeal from Judgment of Supreme Court, Oneida County, Shaheen, J.—CPLR art 78.) Present—Denman, P. J., Green, Wesley, Balio and Davis, JJ.